NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        NOV 2 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RODRIGO A. LOPEZ, AKA Rodrigo                   No.    19-72407
Lopez Avila,
                                                Agency No. A073-949-006
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 6, 2021**
                                 Seattle, Washington

Before: PAEZ, M. SMITH, and NGUYEN, Circuit Judges.

      Rodrigo Lopez, a citizen of Mexico, petitions for review of a decision by the

Board of Immigration Appeals (“BIA”) upholding an immigration judge’s (“IJ”)




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of his application for an adjustment of status pursuant to 8 U.S.C. § 1255(i).

We have jurisdiction under 8 U.S.C. § 1252, and we deny Lopez’s petition.

      The court lacks jurisdiction under 8 U.S.C. § 1252(a)(2)(B)(i) to review the

agency’s discretionary decision to grant or deny adjustment of status under § 1255.

See Bazua-Cota v. Gonzales, 466 F.3d 747, 748 (9th Cir. 2006). The court has

jurisdiction, however, to consider colorable legal questions and constitutional

claims. See 8 U.S.C. § 1252(a)(2)(D); see also Ramirez-Perez v. Ashcroft, 336

F.3d 1001, 1004 (9th Cir. 2003). The court reviews de novo such claims. See

Rojas v. Holder, 704 F.3d 792, 794 (9th Cir. 2012).

      1. Lopez argues that the IJ erred in admitting the transcript of an interview

he gave to the Phoenix Police Department during its investigation into allegations

that he sexually abused his minor stepdaughter, as well as a recording of the same

interview. He asserts that admission of these materials violated his due process

rights because they failed to comply with the procedural requirements in the

Immigration Court Practice Manual. Even if the materials were procedurally

deficient under the Practice Manual, it does not necessarily follow that their use

violated Lopez’s due process rights; the Manual is nonbinding, and the IJ has the

power to disregard its requirements in a particular case. Dep’t of Justice,

Immigration Court Practice Manual, § 1.1(b) (2020),

https://www.justice.gov/file/1250706/download. Nor is there any indication that


                                          2
Lopez was prejudiced by the procedural defects. At the time of the merits hearing,

he had received a copy of both the transcript and the recording and acknowledged

that he was already familiar with the substance of the interview. Indeed, Lopez

himself authenticated the materials.

      2. Lopez further argues that neither the recording nor the transcript should

have been admitted because neither is probative given that he was acquitted of the

sexual abuse charges. By considering the interview in declining to favorably

exercise discretion, Lopez argues, the IJ impermissibly re-tried the criminal case

against him. Lopez misstates the effect of an acquittal. A jury may find a

defendant not guilty for any number of reasons, and such a verdict is not a

definitive statement that the underlying accusations are not true. See United States

v. Weinstein, 834 F.2d 1454, 1465 (9th Cir. 1987). The agency did not question

Lopez’s acquittal or reach any conclusions about his guilt or innocence of the

crime for which he was charged. It merely considered the underlying conduct and

confession that led to his criminal prosecution in deciding whether to grant his

application for adjustment of status.

      Evidence related to a crime for which a petitioner was not convicted may

still be probative of factors that weigh on the agency’s exercise of its discretion,

including a petitioner’s “bad character and undesirability for permanent

residency.” Rojas, 704 F.3d at 794. Such evidence is especially probative when


                                           3
the petitioner admits to the underlying facts. See id. Lopez’s statements about his

relationships with his stepdaughter and stepson, including his admission to police

that he had engaged in instances of sexual contact with his stepdaughter, were

relevant to the agency’s evaluation of his application, and the fact that the agency

considered them did not violate his due process rights. See id. at 794-95.

      3. Finally, Lopez argues that the BIA failed to follow its own precedent that

little weight should be given to allegations in a police report “absent a conviction

or corroborating evidence.” In re Arreguin De Rodriguez, 21 I. & N. Dec. 38, 42

(B.I.A. 1995). The allegations of wrongdoing here, however, are supported by

extensive corroborating evidence, including Lopez’s own admission. And to the

extent Lopez disagrees with the BIA’s decision about how to weigh the evidence,

his argument is merely “an abuse of discretion challenge re-characterized as an

alleged due process violation” rather than a colorable legal claim, and we do not

have jurisdiction to review it. Bazua-Cota, 466 F.3d at 749.

      PETITION FOR REVIEW DENIED.




                                          4